
	

115 HR 3317 : Stopping Abusive Female Exploitation Act of 2017
U.S. House of Representatives
2017-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 3317
		IN THE SENATE OF THE UNITED STATES
		December 6, 2017Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend title 18, United States Code, to increase the penalty for female genital mutilation, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Stopping Abusive Female Exploitation Act of 2017 or the SAFE Act of 2017. 2.Increased penalty for female genital mutilationSection 116 of title 18, United States Code, is amended by striking 5 years each place it appears and inserting 15 years.
 3.Sense of CongressIt is the sense of Congress that States should have in place laws that require health care professionals, teachers, and other school employees to report to local law enforcement agencies any instance of suspected female genital mutilation.
		
	Passed the House of Representatives December 5, 2017.Karen L. Haas,Clerk.
